
	
		I
		112th CONGRESS
		1st Session
		H. R. 1242
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To ensure that nuclear power plants can withstand and
		  adequately respond to earthquakes, tsunamis, strong storms, or other events
		  that threaten a major impact.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power Plant Safety Act of
			 2011.
		2.Nuclear power plant
			 safety
			(a)AmendmentChapter 14 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2201 et seq.) is amended by adding at the end the following new
			 section:
				
					170J.Revision of
				nuclear power plant safety regulations
						a.Not later than 90
				days after the date of enactment of the Nuclear Power Plant Safety Act of 2011, the
				Commission shall initiate a rulemaking proceeding, including notice and
				opportunity for public comment, to be completed not later than 18 months after
				such date of enactment, to revise its regulations to ensure that each
				utilization facility licensed under this Act can withstand and adequately
				respond to—
							(1)an earthquake,
				tsunami (for a facility located in a coastal area), strong storm, or other
				event that threatens a major impact to the facility;
							(2)a loss of the
				primary operating power source for at least 14 days; and
							(3)a loss of the primary backup operating
				power source for at least 72 hours.
							b.The revision of
				regulations under this section shall provide for—
							(1)a requirement that
				each licensed utilization facility, including any onsite spent nuclear fuel
				facilities, be equipped with resilient containment, safety, and diagnostic
				systems sufficient to withstand the circumstances described in subsection a.,
				including requirements to ensure that the reactor core remains cooled, that the
				containment remains intact, and that the spent fuel cooling and spent fuel pool
				integrity are maintained;
							(2)a requirement that
				licensees have at least 14 days worth of emergency power system fuel onsite
				with which to power the licensed facility in the event of a loss of the primary
				operating power source;
							(3)a requirement that licensees have
				sufficient secondary emergency power to power the licensed facility in the
				event of a loss of both the primary operating power source and the emergency
				power system described in paragraph (2) for at least 72 hours;
							(4)a requirement that
				licensees develop, and obtain approval from the Commission for, a plan to
				obtain sufficient additional fuel or batteries in the event of a long duration
				loss of operating power or total station blackout;
							(5)a requirement that licensees amend, and
				obtain approval from the Commission for, any guidance and strategies developed
				by the licensees that are intended to maintain or restore core cooling,
				containment, and spent fuel pool cooling capabilities under the circumstances
				associated with loss of large areas of the plant due to explosions or fire, in
				order to incorporate lessons learned from the Fukushima nuclear power plant
				meltdown into such guidance and strategies;
							(6)a requirement that
				spent nuclear fuel rods be moved from storage pools to certified dry cask
				storage within one year of the nuclear fuel rods being qualified to be placed
				in the certified dry casks;
							(7)a requirement to
				configure spent nuclear fuel rods in spent nuclear fuel pools in a manner that
				would minimize the chance of a fire in the event of the loss of the water in
				the spent nuclear fuel pool;
							(8)a requirement that
				emergency response exercises include scenarios that are based on the
				near-simultaneous occurrence of circumstances described in subsection a. such
				as the near-simultaneous earthquake, tsunami, and total station blackout that
				occurred at the Fukushima nuclear power plant in 2011; and
							(9)appropriate
				requirements for periodic verification of compliance with the regulations
				issued under this section.
							c.The Commission shall not issue an approval
				for any construction permit, operating license, license extension, design
				certification, combined license, design approval, or manufacturing license
				until the revisions of regulations under this section take effect.
						.
			(b)Conforming
			 amendmentThe table of contents of the Atomic Energy Act of 1954
			 is amended by inserting after the item relating to section 170I the following
			 new item:
				
					
						Sec. 170J. Revision of nuclear power plant
				safety
				regulations.
					
					.
			3.Loan
			 guaranteesSection 1702(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16512(b)) is amended by inserting
			 after paragraph (2) the following:
			
				In the case
				of a guarantee for advanced nuclear energy facilities, the Secretary shall
				ensure that the cost of the obligation is calculated using a consideration of
				the Tohoku earthquake of 2011 to estimate the risk characteristics of the
				project..
		
